Judgment file submitted does not contain all that it should and some things that it should not.
This should recite various pleadings filed and withdrawn and the citation in of the additional party. It should then show that a hearing was had at which all parties were present and represented by counsel and that certain pleadings were then withdrawn, and show what pleadings were still in effect after such withdrawal, thus exhibiting the issues which then remained to be decided.
   The judgment file, also, reads as though the court itself made the findings recited therein and rendered judgment accordingly. My recollection is that counsel finally agreed upon what disposition should be made. If so the judgment should recite such fact.